Citation Nr: 1205566	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  01-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include allergic rhinitis.

2.  Entitlement to service connection for positional vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel



INTRODUCTION

The Veteran had active service from July 1989 to July 1993 with service in the Southwest Asia theater from September 1990 to March 1991.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan that denied the Veteran's claims of entitlement to service connection for a sinus disability, to include allergic rhinitis, and positional vertigo.  

The Board remanded the claims for additional development in June 2004, June 2007, and April 2009.  The Board requested a medical opinion from the Veterans Health Administration (VHA) in May 2010.  The Board received a reply opinion from VHA via a July 2010 letter.  The Board then sought clarification of this opinion via a January 2011 letter.  VHA provided an addendum/clarification response in March 2011.  The Veteran and his representative were provided copies of these opinions.  


FINDINGS OF FACT

1.  The evidence of record does not reflect a current sinus disability or objective indications of a qualifying chronic sinus disability during the pendency of the claim.

2.  The competent evidence of record does not show that the Veteran's positional vertigo is related to his active service.


CONCLUSIONS OF LAW

1.  Service connection for a sinus disability, to include allergic rhinitis, claimed in the alternative as a disability due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5013, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2.  Service connection for positional vertigo, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5013, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For "applications for benefits pending before VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the service connection claims being decided herein, VA issued several VCAA notice letters to the Veteran, to include correspondence dated in May 2001, June 2004, May 2005, August 2007, and June 2009.  These letters informed the Veteran of what evidence was required to substantiate his claim for service connection and of his and VA's respective duties for obtaining evidence.  

Further, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, to include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The August 2007 VCAA letter sent to the Veteran provided him with this notice.

With respect to the timing of the notice that was provided, even though VCAA notice was not provided until after the initial denial of the claim in May 2000, the AOJ subsequently readjudicated the claims based on all the evidence in several supplemental statements of the case, most recently in October 2009, thereby rendering harmless this prior error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Therefore, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.

Duty to assist

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished regarding the issue decided herein, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained available VA outpatient treatment records and private treatment records.  The Veteran also submitted statements in support of his claims.  

The Board directed in a June 2004 remand that attempts be made to obtain pertinent private records.  In this regard, the Board notes that some private records were associated with the claims file and attempts were made to obtain records from Drs. P.F.D. and R.C.  However, these doctors did not respond to VA's requests.  A June 2006 letter informed the Veteran of this, asked him to obtain and submit the evidence himself, and notified him that he is ultimately responsible for providing information to VA to support his claims.

In the April 2009 Board remand, the Veteran was to be provided a Gulf War examination for his sinus and vertigo claims.  The examiner was asked to state whether or not the Veteran has a sinus disorder due to an undiagnosed illness, or whether his reported sinus symptoms can be attributed to any known medical causation and to consider the Veteran's statements regarding continuity of symptomatology.  As discussed in more detail below, the examiner found no evidence of sinus disease or complaints per examination of and interview with the Veteran.  In fact, it was noted that the Veteran was completely asymptomatic for the past 3 years.  As such, there was no diagnosis provided or even symptoms to attribute to an undiagnosed illness or a known medical causation.  Also, as the Veteran denied symptoms, there was no continuity for the examiner to address.  

Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the prior Board remands.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Therefore, the Board will proceed to adjudicate this appeal.

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With respect to the "current disability" prong, the Court has recognized that, "[i]n the absence of proof of a present disability there can be no valid claim" of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service-connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  The Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  Specifically, in order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as provided in paragraph (a)(7) of section 3.317, VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability:  (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(3), (4).

In other words, as provided by 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, service connection may be awarded on a presumptive basis to a Persian Gulf veteran who "(1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 201[1]; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); see also 71 Fed. Reg. 75,669-72 (Dec. 18, 2006).

Another provision, 38 U.S.C.A. § 5107, sets forth the standard of proof applied in decisions on claims for veterans' benefits.  A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

1.  Sinus disability

In a November 2004 statement, the Veteran contends that while on active duty he experienced a constant flow of sputum in his throat, which he thought was simply due to colds and adaptation to weather changes.  In this same statement, the Veteran appears to argue that his current sinus condition may have resulted from his exposure to a desert environment during Operation Desert Shield.  His DD Form 214 confirms that he served in the Southwest Asia theater of operations from September 26, 1990, to March 16, 1991.  Therefore, the regulatory provisions (38 C.F.R. § 3.317) concerning service connection for certain qualifying chronic disabilities based on service in the Southwest Asia theater of operations are for consideration.

A review of his service treatment records reflects that in early April 1993, the Veteran sought outpatient treatment for a sore throat, yellow phlegm from the nose, and sinus congestion.  Physical examination at that time resulted in an assessment of upper respiratory infection.  His service records are otherwise negative for complaints or findings related to the sinuses.  The Veteran acknowledges that his service records do not demonstrate treatment for or complaints of chronic sinus problems.  However, he asserts that he did not seek treatment for his sinus problems while in service because at the time he attributed the sputum and mucus flow to colds and adaptation to weather changes.   He argues, however, that his failure to seek treatment does not equate to a finding that he did not experience chronic sinus problems while in service.  In support of this assertion, he points to a "Desert Shield/Storm Out Processing Check List" also dated in April 1993, which shows that he reported a history of sinus irritation and throat infection.

The Veteran underwent VA ear examination in August 1993.  At the time of the examination, he reported a history of nasal obstruction and recurrent sneezing.  He was assessed with allergic rhinitis.  Post-service treatment records dated in February 1996 show that the Veteran complained of sinus congestion that had persisted for the last several weeks.  Physical examination resulted in a diagnosis of rhinosinusitis.  On follow up evaluation the next month, the Veteran complained of post nasal drip.  He was prescribed decongestant medication and was instructed to take the medication as needed.  Subsequent treatment records dated to March 1999 demonstrate continued assessments of rhinitis.  Clinical records dated after March 1999, however, do not demonstrate complaints or assessments of rhinitis.

In light of a review of all of the evidence above, the Board must deny the claim based on the lack of a current disability or objective indications of a qualifying chronic disability during the pendency of the claim.  The record reflects that the Veteran filed his original claim with VA in July 1999.  While the evidence reflects competent statements by the Veteran regarding nasal symptoms and competent medical evidence revealing diagnosis of allergic rhinosinusitis in 1993 and rhinitis in March 1999, these were both prior to the filing of the Veteran's claim in July 1999.  However, since July 1999, the evidence does not reflect subjective signs or objective symptoms of a sinus disorder.  Indeed, a VA physical examination conducted in August 2007 revealed no objective signs of a sinus disorder, and the Veteran was given a diagnosis of "normal nasal examination; no evidence of sinus disease."  An August 2009 VA gulf war examination report reflects a history of the Veteran's sinus problems was recorded and the claims file was reviewed.  This report indicates no current treatment for a sinus disorder.  The Veteran denied symptoms and stated a resolution of sinus/post-nasal drip symptoms since 3 years ago.  It was noted that the "course since onset" was "completely resolved."  A review of his nose, sinus, and mouth/throat systems revealed no symptoms.  Physical examination of his nose revealed normal nasal vestibule, turbinates and septum without obstruction or polyps.  Sinus examination was also normal.  The examiner stated that there was no evidence of sinus disease and no sinus complaints per examination and interview as the physical examination was unremarkable and the Veteran denied symptoms.  As such, the examiner stated that a medical opinion "does not proceed."  

Accordingly, even with consideration of McClain and the provisions of 38 C.F.R. § 3.317, the Board finds that the evidence of record does not show a current sinus disorder or objective indications of a qualifying chronic disability to support a claim for service connection.  See 38 C.F.R. § 3.317(a)(4) (noting that "[f]or purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic").

The Board acknowledges the Veteran's lay testimony that his sinus symptoms began while he was stationed in the desert during operation "Deseret Shield."  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994).  However, as the Board described above, since the record does not reflect a present disability (or objective indications of such), there can be no valid claim" of service connection.  Brammer, 3 Vet. App. at 225.  

2.  Positional vertigo

The Veteran contends that service connection is warranted for positional vertigo as a consequence of the damage he suffered to his ear while exposed to loud noises during his service with an artillery unit.  See February 2001 statement.  The Board notes that the Veteran was granted service connection for right ear hearing loss by a February 2008 rating decision.

Initially, the Board notes that competent evidence indicates that the Veteran was diagnosed with postural vertigo (labyrinthine).  See September 1999 VA examination report.  As the Veteran's claim was filed in July 1999, the Board finds that the first element of a service connection claim has been satisfied.

Service treatment records are essentially negative for complaints of vertigo; however, an April 1993 report of medical history (on separation from service) reflects that the Veteran reported he has or had had dizziness or fainting spells.  The Board notes that the Veteran is competent to state that he suffered from dizziness or fainting spells during service.  There is no reason to doubt the Veteran's credibility regarding these reports.  Additionally, a DD Form 2215, Reference Audiogram, indicates that the Veteran was routinely exposed to hazardous noise.  As such, the Board finds that the Veteran was exposed to high levels of noise in service consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).

The post-service evidence includes a July 1998 private medical record that reflects the Veteran reported dizziness for about three days with some episodes two to three months before.  An August 1998 private medical record notes an impression of vertigo.  A report of a CT scan of the brain, also dated in August 1998, is essentially unremarkable.  A March 1999 audiological evaluation by H.M.B., M.S., CCC-A, notes two episodes of vertigo in the last year.  A report of a March 1999 electronystagmography (ENG) reveals low grade direction-changing positional nystagmus, mostly consistent with a central nervous system disorder.  A May 1999 MRI of the brain was unremarkable.  At the September 1999 VA examination, the Veteran reported a history of blunt dizziness for about three years.  The examiner also noted that dizziness was a complication of a present ear disease.  The diagnostic impression of an October 1999 ENG was normal peripheral and central vestibular function.

An August 2007 VA ear examination was normal.  It was noted that an opinion would be provided after an audiogram and ENG were completed.  Upon September 2007 VA audio examination, the Veteran reported vertigo, imbalance, and dizziness since 1994.  A videonystagmography revealed normal results, to include normal oculomotor and positional testing.  At that time, there were normal vestibular responses on caloric stimulation testing.  

Regarding a nexus to service, the August 2007 VA audio examination report does not contain a nexus opinion (indicating that one was not requested).  Also a report of an August 2009 VA audio examination indicates that no balance disorder was found on examination and that videonystagmography examination was normal.  In light of these findings, the VA audiologist stated that no nexus opinion between the balance disorder and service would be offered.  An August 2009 VA Gulf War examination report indicates that a VA physician found the diagnosis of postural vertigo (labyrinthine) remained as previously diagnosed by the VA examiner in September 1999.  The examiner opined that the Veteran's postural vertigo was not related to an undiagnosed illness and was less likely as not (less than a 50/50 probability) incurred during military service.  The Board, however, finds this opinion is not adequate because it is fraught with internal inconsistencies and was not based on a full picture of the Veteran's medical history.  In light of this, the Board gives no probative weight to this opinion.  

In light of the problems with the August 2009 VA examination, the Board requested a medical advisory opinion from VHA, to include a follow-up clarification request.  In a May 2010 letter, the Board requested that the specialist answer the following questions:

1)  Is it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed postural vertigo began in service or is related to any event in service, to include the Veteran's complaints of dizziness and fainting spells at the time of discharge or to acoustic trauma sustained during service?

2)  Is the Veteran's currently diagnosed postural vertigo at least as likely as not (a 50 percent probability or greater) proximately due to or aggravated by (i.e., an increase in disability) his service-connected right ear hearing loss?  

In a July 2010 letter, K.P.B., MD, the Director of the division of otology/neurotolgy and part of the department of otolaryngology-head and neck surgery from the University of South Florida responded.  Dr. K.P.B. indicated that the diagnosis which most closely fits the terminology used throughout the medical record is Benign Paroxysmal Positional Vertigo (BPPV) (ICD-9 386.11).  It was noted the specific test for BPPV is the Dix-Hallpike maneuver, performed during physical examination or videonystagmography.  The physician notes that the Veteran underwent videonystagmography on two occasions in March 1999 (close to service discharge) and in October 1999.  The Dix-Hallpike test was normal each time.  
Dr. K.P.B. stated that while "it is possible that the Veteran may have experienced BPPV sometime during his service, there is no documentation of this, nor is it likely to have been cause by his service."  As the physician did not specifically answer the question posed by the Board, clarification was sought via a January 2011 letter.  In a March 2011 letter, Dr. K.P.B.'s responded to the first question noted above indicates that such "is unlikely."  It was explained that nothing in the record specifically supports the diagnosis of BPPV and that this was merely speculative.  
It was further noted that it was not possible for "ANY inner ear disorder to cause fainting spells."  In response to the secondary question above, Dr. K.P.B. opined that it "is unlikely" the Veteran's service-connected right ear hearing loss caused or aggravated the postural vertigo.  The physician stated that this causation would require a diagnosis of Meniere's disease or superior canal dehiscence syndrome and "the record does not support either of these two diagnoses in any specific way."  

The Board finds the above opinion (a combination of the July 2010 and March 2011 letters) by the physician to be the most probative competent medical evidence of record and it is against the Veteran's service connection claim for vertigo.  While these letters do not specifically indicate that the Veteran's claims file was reviewed, it is apparent that the physician reviewed the file and was familiar with pertinent evidence, to include the videonystagmographies performed in 1999.  As such, the above opinion was provided in light of the recorded history of the disability.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file is an important factor, although not the single factor, in assessing the probative value of a medical opinion).  Therefore, the Board finds that the examiner was "informed of the relevant facts" concerning the Veteran's disabilities currently at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Further, the examiner provided a rationale that it was not possible for any inner ear disorder to cause fainting spells.  Additionally, regarding secondary service connection, it was noted that the record did not support the requisite diagnoses to provide a causal connection or aggravation.  For the reasons just detailed, the Board finds that the July 2010/March 2011 VA opinion is adequate and very probative nexus evidence against the Veteran's service connection claim for vertigo.

The Board acknowledges the Veteran's lay testimony that he has vertigo as a consequence of constant explosions and high levels of noise he was exposed to during service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70; see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir. 1991) (noting that lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness was not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).  Here, the Board acknowledges the Veteran's lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating that lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  However, the record does not reflect that the Veteran has the required specialized knowledge or training to provide competent evidence of a link between his current vertigo and high levels of noise exposure during service or to his service-connected right ear hearing loss.  As such, there is no favorable competent evidence of record linking the Veteran's vertigo to service.

Conclusion

For the reasons stated above, the Board finds that service connection for a sinus disability and vertigo is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 56.   


ORDER

Entitlement to service connection for a sinus disability, to include allergic rhinitis, is denied.

Entitlement to service connection for positional vertigo is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


